DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s response filed on 02/10/2022 in which claims 1, 21, 23, 25, 29, 30, 33, and 34 were amended, claims 7-20 were canceled has been entered of record.

Allowable Subject Matter
Claims 1-6, 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6 and 21-34, the prior art does not teach or suggest either alone or in combination a non-transitory medium storing instructions, a system, and a method for operating an array of resistive random access memory (RRAM) cells comprising: concurrently (i) performing a set operation on the first RRAM cell by generating a set voltage on a first bit line corresponding to the first RRAM cell, and (ii) performing a reset operation on the second RRAM cell by generating a reset voltage on a second bit line corresponding to the second RRAM cell, wherein the set voltage is positive relative to the bias voltage and the reset voltage is negative relative to the bias voltage and in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825